Citation Nr: 0029954	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1948 to January 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In December 1999, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.

A review of the claims file reveals that in a February 1999 
statement, which the RO has construed as a notice of 
disagreement (NOD) to its December 1998 rating decision, the 
veteran indicated that he was unable to work.  It is not 
clear but he may be seeking a total disability rating based 
on individual unemployability (TDIU).  Since this matter has 
not been adjudicated by the RO, it is referred to the RO for 
clarification and any indicated action. 


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before further Board review of 
the claim.  In this regard, the Board notes that, after the 
appeal was certified to the Board, the veteran's 
representative submitted additional relevant medical evidence 
in May 2000 without a waiver of initial RO review.  
Accordingly, this case must be returned to the RO for initial 
consideration of this evidence and preparation of a 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c) (1999).  

The Board also notes that the RO granted service connection 
for rheumatic valvulitis, inactive with insufficiency of 
mitral valves, pericarditis, fibrous healed, and assigned a 
30 percent evaluation, in a rating decision issued in April 
1954.  By a February 1957 rating decision, the RO 
recharacterized the veteran's disability as rheumatic 
valvular heart disease and assigned a 10 percent evaluation, 
effective April 1957.  The veteran appealed this decision, 
which was affirmed by an August 1957 BVA decision.  Although 
the veteran requested an increased evaluation on several 
occasions, the 10 percent evaluation remained unchanged until 
a rating decision issued in December 1985, which increased 
the rating for the veteran's rheumatic heart disease to 30 
percent, effective June 1985. 

In April 1997, the veteran filed a claim an increased rating 
for his service-connected rheumatic heart disease and was 
afforded a VA examination in June 1997.  In a November 1997 
rating decision, the RO denied his claim, continuing the 30 
percent evaluation.  In May 1998, the veteran submitted 
additional medical evidence to the RO for a possible 
increase.  The Board construes this document as a NOD with 
respect to the November 1997 RO decision.  The veteran 
perfected an appeal in April 1999.

The veteran's rheumatic heart disease has been evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7000.  However, 
subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
cardiovascular disorders, including rheumatic heart disease, 
was changed effective January 12, 1998.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In a November 1997 rating decision, the RO 
considered the veteran's rheumatic heart disease under the 
old rating criteria, while in a December 1998 rating decision 
and an April 1999 statement of the case, the RO considered 
the veteran's rheumatic heart disease under the new rating 
criteria.  However, following a review of the claims file, 
the Board finds that the clinical evidence currently of 
record is inadequate to rate the veteran's rheumatic heart 
disease under the new rating criteria.

The new rating criteria incorporate objective measurements of 
the level of physical activity expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  

A review of the June 1997 VA examination report shows that 
there are no findings reporting the results of exercise 
testing, or any indication that such testing is not feasible.  
Insofar as a significant portion of the new rating criteria 
is articulated in terms of findings from a laboratory 
determination of METs by exercise testing, further 
examination is warranted.  In addition, the VA examiner made 
no comment on the presence of angina, shortness of breath, 
dizziness, fatigue or syncope.  Considering the absence of 
necessary clinical findings to evaluate the current severity 
of the veteran's rheumatic heart disease under both the old 
and new rating criteria for evaluating cardiovascular 
disorders, an additional examination is necessary.

Moreover, the Board questions whether all pertinent medical 
records have been associated with the claims file and 
reviewed by the RO.  At his December  1999 Travel Board 
hearing, the veteran testified that he was treated at the 
Westside VA Medical Center (VAMC) for his heart disorder.  
However, treatment records associated with the veteran's 
claims file from the Westside VAMC appear spotty.  The VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  See The Veterans Claims 
Assistance Act of 2000 to be codified at 38 U.S.C.A. § 5103A; 
Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

1.  The RO should obtain and associate 
with the claims file any additional VA 
medical records pertaining to the veteran 
from the Westside VA Medical Center in 
Chicago, Illinois dated since April 1997.  

2.  The veteran should be afforded a 
cardiovascular examination to determine 
the nature and severity of his service-
connected rheumatic heart disease.  All 
necessary evaluations, tests and studies 
deemed necessary should be accomplished, 
to include a determination of METs as 
required by 38 C.F.R. § 4.104, unless 
such is deemed contraindicated by the 
examiner.  Complaints and clinical 
manifestations should be reported in 
detail.  To the extent that is possible, 
the examiner is requested to 
differentiate  complaints and functional 
impairment due to the veteran's service-
connected rheumatic heart disease from 
symptoms and functional impairment due to 
any other nonservice-connected heart 
disease that may be present.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), the 
claims file, must be made available to 
the examiner for review.

3.  Following completion of the above 
development, the RO must readjudicate the 
claim.  If less than the full benefits 
sought is awarded, the RO should issue a 
supplement statement of the case, which 
reflects that the veteran filed a timely 
NOD in May 1998 to the RO's November 1997 
decision denying the veteran's claim for 
a rating in excess of 30 percent for 
rheumatic heart disease, and afford the 
veteran and his representative a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The purpose of this remand is to ensure due process of law 
and provide additional development.  The Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case.  

The veteran and his representative are free to submit 
additional evidence and argument in connection with these 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



